Citation Nr: 1505300	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  08-29 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for an abdominal hernia as secondary to service-connected total abdominal hysterectomy and bilateral salpingo-oophorectomy.

2. Entitlement to service connection for a retained surgical clip as secondary to service-connected total abdominal hysterectomy and bilateral salpingo-oophorectomy.

3. Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a thyroidectomy surgery.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to February 1975, and from March 1977 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In January 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  In April 2011, she testified at a hearing in Washington, D.C. before the undersigned Veterans Law Judge (VLJ).  Transcripts of both hearings are associated with the claims file.

By a decision dated in September 2011, the Board, in part, denied entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of an abdominal hernia and retained surgical clip associated with the service-connected disability of a total abdominal hysterectomy and bilateral salpingo-oophorectomy.  The Veteran appealed the Board's September 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2013 Memorandum Decision, the Court affirmed the Board's September 2011 decision, but held that the Board "failed to consider the reasonably raised issue of whether [the Veteran] is entitled to service connection for abdominal hernia and retained surgical clip residuals secondary to the service-connected hysterectomy."  See also April 2010 statement of the case (AOJ denied entitlement to service connection for an abdominal hernia and retained surgical clip as secondary to the service-connected hysterectomy).  The Court remanded these claims back to the Board for further proceedings consistent with the Memorandum Decision.  

With respect to the Veteran's claim for compensation for an abdominal hernia, the Board acknowledges that additional pertinent records have been associated with the claims folder since the April 2010 statement of the case.  Ordinarily, the receipt of additional pertinent evidence following issuance of a statement of the case or supplemental statement of case would necessitate a remand to the AOJ for consideration of the evidence unless the appellant has waived AOJ consideration of the evidence.  See 38 C.F.R. §§ 19.37, 20.1304(c).  However, given the favorable decision below for the Veteran's hernia, the Veteran is not prejudiced by the Board's determination in this matter.

Documents contained on the Veterans Benefits Management System (VBMS) include a November 2013 statement from the Veteran revoking her former representative's power of attorney, a June 2014 dismissal of the Veteran's appeal by the United States Court of Appeals for the Federal Circuit, and a December 2014 VA examination report.  Other documents on VBMS, and documents contained on the Virtual VA paperless claims processing system, are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for urinary incontinence as secondary to service-connected total abdominal hysterectomy and bilateral salpingo-oophorectomy has been raised by the record. See December 2014 VA examination report; January 2008 VA gynecology follow-up note; August 2007 VA urology note; December 2006 VA primary care note (Veteran complained of urinary problems since her hysterectomy).  This matter is referred to the RO for appropriate action.    

The issues of entitlement to service connection for a retained surgical clip as secondary to service-connected total abdominal hysterectomy and bilateral salpingo-oophorectomy and compensation under 38 U.S.C.A. § 1151 for residuals of a thyroidectomy surgery is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's current abdominal hernia was caused by or a result of her service-connected total abdominal hysterectomy and bilateral salpingo-oophorectomy.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for an abdominal hernia, as secondary to the Veteran's service-connected total abdominal hysterectomy and bilateral salpingo-oophorectomy, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      
Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice by letter dated in September 2005 and February 2007.  The Veteran was notified of the evidence needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim for service connection for an abdominal hernia.   The Veteran's lay statements, service treatment records, VA treatment records, identified private treatment records, and Social Security Administration records have been associated with the claims file.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).  The Veteran was afforded VA examinations in April 2010 and December 2014.  The examiners considered the Veteran's reports regarding her symptoms since her hysterectomy surgery, her private and VA treatment records, and conducted physical examinations.  Based on the foregoing, the April 2010 and December 2014 examiner provided an opinion regarding the existence of a current abdominal hernia.  Given the foregoing, the Board finds the April 2010 and December 2014 examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As part of the duty to assist, the Veteran was also afforded a Board hearing pursuant to her request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ of the Board or local DRO at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, although the VLJ categorized the Veteran's claims as solely claims for entitlement to compensation under 38 U.S.C.A. § 1151, he fully explained the issues on appeal during the hearing.  Additionally, it is evident from the Veteran's testimony that she had actual knowledge of the elements that were lacking to substantiate her claim.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, with respect to the Veteran's claim for service connection for an abdominal hernia, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310. In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Abdominal Hernia

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The first element under Wallin for establishing secondary service connection is satisfied, as a diagnosis of an abdominal hernia is of record.  See, e.g., December 2014 VA examination report (incisional hernia); January 2012 VA physical therapy note (precautions include ventral abdominal hernia); March 2010 VA women's health note; March 2009 VA surgery consultation; August 2007 VA urology note (right inguinal hernia).

The second element under Wallin is also satisfied, as service connection for total abdominal hysterectomy with bilateral salpingo-oophorectomy due to dysfunctional uterine bleeding with adenomyosis was granted in a June 2008 rating decision.

The Board finds the third element under Wallin, a nexus between the service-connected disability and the current disability, is also satisfied.  

A June 2004 VA general surgery consultation noted that the Veteran had multiple previous abdominal procedures, "including laser ablation of endometriosis and a Cesarean section."  The Veteran complained that for the previous year or two, she was concerned about a bulge in the right side of her incision.  Upon examination, the VA physician was unable to palpate either an incisional or an inguinal hernia.  See also January 2010 DRO hearing testimony (Veteran testified she had a small hernia prior to her hysterectomy).

The Veteran underwent the service-connected abdominal hysterectomy with bilateral salpingo-oophorectomy in October 2006.  See October 2006 Dr. J.T. operative report.  

In December 2006, the Veteran reported to her VA primary care physician that she had been suffering from "occasional mild pain in her lower abdomen since her hysterectomy...."  In January 2007, a CT of the abdomen was ordered to rule out herniation; the impression of the January 2007 CT was "Status post prior hysterectomy[,] no acute intra-abdominal or pelvic process seen."  

In May 2007, a VA general surgery consultation was ordered, as the Veteran continued to complain of "pain in the right side of her incision," and she had recently noticed a bulge.  See May 2007 VA general surgery consultation.  Although the VA surgeon assessed a probable incisional hernia, another CT of the Veteran's abdomen and pelvis was negative, with no evidence of an abdominal wall defect.  See July 2007 VA general surgery follow up.  

In August 2007, the Veteran was examined by a VA urologist, as she continued to complain of pain in her lower right abdomen, and a bulge in the area of the incision where she had her hysterectomy.  The VA urologist noted that the Veteran's CT was normal, but stated that upon examination a right inguinal hernia near the inguinal canal was noted, and he assessed a right hernia.

In March 2009, a VA general surgeon noted the Veteran's complaints of right-sided tenderness and asymmetry, and noted that the Veteran had a total abdominal hysterectomy.  The VA surgeon noted that the Veteran's "history and medical record have significant conflicting data," but found that the Veteran did have a ventral hernia.  

Upon VA examination in April 2010, the VA examiner found that no abdominal or incisional hernias were present.

However, upon VA examination in December 2014, the VA examiner diagnosed an incisional hernia, and stated the history of the hernia was the Veteran's total abdominal hysterectomy and bilateral salpingo-oophorectomy, as the Veteran noted an area of weakness and bulging just below her hysterectomy scar.

As the evidence for and the evidence against the Veteran's claim is in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds that the medical evidence of record supports the conclusion that the Veteran's service-connected total abdominal hysterectomy and bilateral salpingo-oophorectomy caused the Veteran's current abdominal hernia.  Accordingly, the Board finds that a grant of service connection is warranted for an abdominal hernia.


ORDER

Entitlement to service connection for an abdominal hernia is granted.


REMAND

Surgical Clip

The Board notes that as the AOJ adjudicated this issue on the merits in the April 2010 statement of the case.  Since issuance of the statement of the case, additional pertinent evidence has been associated with the claims folder.   In particular, the Veteran underwent a gynecological examination for compensation and pension purposes in December 2014.  The Veteran has not waived AOJ consideration of this evidence.  Accordingly, the matter is returned to the AOJ for the issuance of a supplemental statement of case with consideration of evidence associated with the claims file since April 2010.  See 38 C.F.R. §§ 19.37, 20.1304(c).  

38 U.S.C.A. § 1151 for Residuals of a Thyroidectomy

In the September 2011 decision, the Board remanded the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a thyroidectomy surgery for the AOJ to issue a statement of the case, as the Veteran's May 2008 notice of disagreement placed the issue in appellate status.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  To date, a statement of the case has still not been issued.

The Board also requested that on remand, the Veteran clarify her contentions with respect to the claim.  The Board noted that the Veteran has made very vague and confusing allegations concerning the nature of her claim, and that at her hearing before a DRO in January 2010, the Veteran testified that her thyroidectomy surgery took place in a private, non-VA facility.  The Board notes that VA compensation benefits pursuant to 38 U.S.C.A. § 1151 are available in cases where an appellant has additional disability that was caused by VA hospital care, medical or surgical treatment, or examination.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to clarify her contentions regarding her claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a thyroidectomy surgery.

2. The AOJ should issue a statement of the case, and notify the Veteran of her appellate rights, with respect to the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a thyroidectomy surgery.  The Veteran should be informed of the requirements to perfect an appeal with respect to the issue.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

3. The AOJ should review the record and readjudicate the Veteran's claim for service connection for a retained surgical clip as secondary to the Veteran's service connected total abdominal hysterectomy and bilateral salpingo-oophorectomy in light of the additional evidence associated with the claims file since the issuance of the April 2010 SOC. If service connection for this claimed condition remains denied, the Veteran should be furnished with a SSOC and afforded an opportunity to respond before this issue is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


